Citation Nr: 0936746	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  02-07 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Whether the overpayment of VA benefits due to change in 
the Veteran's marital status was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1967 to May 
1967, with additional reserve service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) dated in June 1999 and 
October 2008.

Initially, on his June 2002 substantive appeal, the Veteran 
requested a Travel Board hearing.  However, in July 2002 the 
Veteran sent a letter withdrawing his request for a hearing.  
See 38 C.F.R. § 20.704(e) (2008).

This appeal was previously before the Board in June 2004.  
The Board remanded the left hip claim for additional 
development.  The case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's left hip disability was not shown during 
active service or for many years thereafter.

2.  Left hip complaints noted in reserve service are not 
shown to be due to an injury or disease incurred during a 
period of active duty training or inactive duty training.

3.  The Veteran entered into a common law marriage with his 
first wife "D" in February 2000.  She died in July 2002.

4.  The Veteran continued to receive benefits for "D" as his 
spouse until August 2008, resulting in an overpayment to the 
Veteran of $4,728.00.

5.  VA was not solely at fault for the creation of the debt.

CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.303 (2009).

2.  The overpayment of compensation benefits based on the 
removal of a dependent spouse was properly created.  38 
U.S.C.A. §§ 5107, 5111, 5112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.400, 3.401, 3.500, 3.501 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

With respect to the left hip claim, the decision on appeal 
was issued prior to the enactment of the VCAA.  In February 
2002 and June 2004 letters, the Veteran was advised as to 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  The Veteran received 
information regarding the assignment of effective dates and 
disability ratings in a March 2006 letter.  The claim was 
last adjudicated in January 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the RO obtained the Veteran's service 
treatment records, Social Security records, VA medical 
records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process by providing 
evidence and argument in support of his claim.  Moreover, as 
the Board concludes below that the preponderance of the 
evidence is against the Veteran's claims, any question as to 
an appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess at 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, in regards to the appeal concerning the 
termination of additional compensation for his spouse and 
creation of an overpayment, the Board notes that the VCAA is 
not applicable to cases involving overpayment indebtedness.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and 
Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding 
the fact that the VCAA is not controlling in this matter, the 
Board has reviewed the case for purposes of ascertaining that 
the appellant has had a fair opportunity to present argument 
and evidence in support of his challenge to the validity of 
the overpayment.  In short, the Board concludes from that 
review that the requirements for the fair development of the 
appeal have been met in this case.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA) or injury incurred or aggravated while performing 
inactive duty for training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106 (West 2002 & Supp. 2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Veteran served on active duty for just over three months 
from February to May 1967 (99 days).  A review of his service 
treatment records from his active duty reveals no complaints 
of or treatment for a left hip condition.  The Veteran was 
medically released early from active duty due to a different 
disability.

Subsequent to active duty the Veteran served with the U.S. 
Army Reserves (USAR) from May 1975 to March 1990, then 
remained in a USAR Control Group (Reinforcement) until 
January 2001.

A private radiographic study from February 1998 found that 
the Veteran had avascular necrosis involving the left femur.

Service treatment records from the Veteran's reserve service 
include a March 1998 examination where it was noted that the 
Veteran had strain to both hips (the left more than the 
right), mild pain to palpation on the left, and a recent 
diagnosis of avascular necrosis.  In an October 1998 record 
from Walter Reed Army Medical Center, the Veteran gave a 
medical history of a bilateral hip problem since 1993 when he 
fell off of a truck.  The record also indicated that the 
Veteran injured his right knee while pushing an artillery 
shell and subsequently falling off of a truck.  An April 1999 
record noted the Veteran had bilateral hip pain, and that the 
Veteran stated he had been told in the past he had avascular 
necrosis.  X-rays taken at the time were read to show that 
the Veteran's hips had mild osteoporosis (again the left more 
so than the right).  At the time the Veteran had a full range 
of motion of both hips, though with some medial thigh 
discomfort on external rotation.  

In regards to falling off of a truck, service treatment 
records from August 1994 indicated that the Veteran fell off 
a tailgate of a 5 ton truck and his leg buckled back under 
him.  At the time the Veteran complained only of right knee 
pain.

In June 2004 the Board remanded the claim to obtain records 
from the University Drive VA Medical Center (VAMC) from 1993, 
as the Veteran reported he had received treatment from them 
at that time.  The Appeals Management Center (AMC) obtained 
some additional records from University Drive VAMC, including 
records from 1994 where the Veteran complained of injuring 
his knee falling off of a truck.  There are no records that 
indicated that the Veteran complained of hip pain or injury.

Though in October 1998 the Veteran reported he injured his 
hips falling from a truck in 1993, records only show a fall 
in 1994 during which he injured his right knee.  The February 
1998 diagnosis of avascular necrosis is the first evidence of 
a left hip disability, which is many years after his active 
duty service.  In a June 2004 letter, the Veteran was asked 
to provide the date and type of duty he was performing when 
he suffered his claimed left hip injury.  The Veteran did not 
respond to the request.  "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  There is no evidence in the record showing the 
Veteran suffered a left hip injury in a fall during active or 
inactive training in 1983, and the 1984 fall is shown to only 
have injured his right knee.  

The Board notes that the Veteran has not been afforded a VA 
examination to determine whether his left hip disability is 
related to service.  However, there is no credible evidence 
of a left hip condition or injury during active duty or 
during a period of active duty training or inactive duty 
training.  Nor is there credible evidence suggesting that his 
current disability may be related to his active military 
service.  Under these circumstances, there is no duty to 
provide a medical examination or obtain a medical opinion.  
38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, there is no competent and credible evidence of a 
left hip condition or injury during active service or during 
active or inactive duty training, no evidence of arthritis 
within one year of discharge from active duty, and no 
competent opinion suggesting a relationship between the 
current left hip condition and military service.  Thus, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim for service connection for a left hip 
disability and the claim must be denied.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).




B.  Overpayment

By a June 2002 rating decision, the RO awarded the Veteran 
service connected compensation at the 50 percent rate.  In a 
July 1, 2002 letter he was advised of the monthly rate of his 
benefit payments, to include a current monthly rate of 
$625.00.  This letter noted that he was being paid as a 
single veteran.  

A Declaration of Status of Dependents (VA Form 21-686c), 
signed by the Veteran on July 10, 2002, was received at the 
RO on July 15, 2002.  This form noted that the Veteran had 
entered into a common law marriage with "D" on February 26, 
2000. A letter dated July 19, 2002 advised the Veteran that 
his award had changed to include benefits for his spouse.  
The revised monthly rates were provided, to include a new 
current rate of $687.00.  The letter also advised the Veteran 
to "tell us immediately if there is any change in the number 
or status of your dependents" and that his failure to do so 
would result in an overpayment which must be repaid.  

In August 2008, the Veteran submitted a Declaration of Status 
of Dependents form showing his spouse as "P" with a marriage 
date of July 2008; the Veteran reported on the form that the 
Veteran's marriage to "D" was terminated due to her death 
on July 11, 2002.

In October 2008, VA sent the Veteran a letter informing him 
that the VA created an overpayment to the Veteran's account 
due to the Veteran not informing the VA of the death of his 
spouse "D".  A November 2008 letter informed the Veteran 
that he had been overpaid in the amount of $4,728.00, an 
amount equal to the additional benefits he received for "D" 
for the period from August 1, 2002 to August 2008.  The 
letter also noted that since the Veteran was currently 
receiving VA benefits, the VA planned to withhold those 
benefits until the amount that he was overpaid was recouped.  
The letter also explained the Veteran's right to dispute the 
debt and the right to request a waiver.  The Veteran did not 
request a waiver of the overpayment.

The effective date of a reduction of pension or compensation 
by reason of marriage, annulment or divorce on or after 
October 1, 1982, or death of a dependent of a payee, shall be 
the last day of the month in which such marriage, annulment, 
divorce or death occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. 
§ 3.501(d)(2).  The effective date of payment of benefits for 
a dependent spouse is the date of marriage, if the claim is 
received within one year, otherwise, the date notice is 
received of the dependant's existence.  38 U.S.C.A. § 
5110(f); 38 C.F.R. § 3.501(b).

The Veteran's spouse "D" died in July 2002.  At the time of 
"D's" death, the Veteran was not yet receiving additional 
compensation benefits for "D" as a dependent spouse, but 
within the month of her death the Veteran began receiving 
benefits for her.  Pursuant to 38 U.S.C.A. § 5112(b)(2) and 
38 C.F.R. § 3.501(d)(2), he was no longer entitled to 
additional compensation benefits for "D" as a dependent 
effective July 31, 2002.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the Veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the Veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the Veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 
10 Vet. App. 171 (1997).  In addition, a veteran who is 
receiving compensation must notify the VA of all 
circumstances which will affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid.  38 C.F.R. § 3.660(a)(1).

The Veteran argued in his notice of disagreement that he 
called to notify the Pittsburgh RO of his wife's death, and 
that he mailed in a copy of "D's" death certificate.  The 
claims file does not contain a copy of the death certificate 
or a report of contact with the Veteran.  He also stated 
"please note your own letter stating 'Your spouse [D] 
passed'" but did not provide a date for which letter he was 
referring to.  In any event, a review of the claims file does 
not show a letter from VA which noted the passing of "D" 
prior to the October 2008 letter.  

The Veteran's representative argued that the August 2002 VA 
examination indicated that the Veteran was recently widowed, 
and the examination was cited in an April 2003 rating 
decision.  Additionally, a January 2005 Vocational Evaluation 
Summary indicated the Veteran was widowed.  The Veteran 
argues that the VA should have taken action based on 
information showing he was widowed, and therefore VA played a 
material role in the overpayment; he requested a dismissal of 
the overpayment.

While it is true that a VA examination report and subsequent 
medical or vocational records reveal the Veteran was widowed, 
the RO was not notified of the date of "D's" death until 
October 2008.  In any event, the question is whether the 
Veteran bears a share of the fault in the creation of the 
overpayment, or whether sole fault lies with VA.  In this 
regard, the Board notes the Veteran continued to accept the 
additional benefits for "D" for six years.  Indeed, the 
Veteran was notified of the amount of compensation as a 
single Veteran in a July 1, 2002 letter, and then on July 19, 
2002 was advised of the increased rate for a dependent 
spouse.  He continued to accept monthly payment at the higher 
rate of compensation, in the amount he had recently been 
informed represented payment for a dependent spouse.  As he 
continued to accept benefits to which he was not legally 
entitled, he must share some blame in the creation of the 
overpayment at issue.  See Jordan v. Brown, 10 Vet. App. 171 
(1997).  In short, the Board finds that VA was not solely 
responsible for the Veteran being erroneously paid benefits, 
and thus the debt was validly created.  38 C.F.R. 
§ 3.500(b)(2).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to service connection for a left hip disability 
is denied.

The overpayment of compensation benefits for a dependent 
spouse was properly created and the appeal is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


